Title: Enclosure: [General Statement of Certain Appropriations Made by Law], [26 December 1794]
From: 
To: 




A General Statement of Certain Appropriations Made by Law for the Service of the Year 1793, Including the Balances of Former Appropriations Unexpended on the Last Day of December, 1792; Exhibiting Also, the Expenditures of the United States for the Year 1793, on Warrants Issued by the Secretary of the Treasury, and the Unexpended Balances of the Said Appropriations, which Are to Be Accounted for in the Next Annual Statement.




Towards discharging Domestic Loans.






Dates, and Titles of the Acts of Appropriations,
For discharging Warrants issued by the late Board of Treasury.
For the Support of the Civil List.
For the Support of the Army, &c.
For paying Pensions due to military Invalids.
For defraying the Expenses of Treaties of Peace with the Indian Tribes.
For the Principal.
For the Interest.
For maintaining Intercouse between the United States and Foreign Nations.
For effecting a Recognition of the Treaty of the United States with the new Emperor of Morocco.
For the Building Equipment and Support of Revenue Cutters.
Towards discharging certain Debts contracted by Abraham Skinner, late Commissary of Prisoners.
Towards discharging certain Debts contracted by Colonel Timothy Pickering, late Quarter Master General.





Balances of former appropriations unexpended on the last day of December, 1792
32,176.73
209,247.11
318,539.90
82,849.89
13,000.  

2,401.88
89,500.  
7,000.  
34,704.48
209.62
35,936.74


1790,
July
1.
An act providing the means of intercourse between the United States and Foreign Nations,







40,000  







and



1793,
Feb.
9.


1790,
Aug.
4.
An act making provision for the Debt of the United States,
















12.
An act making provision for the reduction of the Public Debt,














1791,
Mar.
3.
An act for raising and adding another regiment to the Military Establishment of the United States, and for making farther provision for the protection of the frontiers,





156,595.56








1792,
May
2.
An act for raising a further sum of money for the protection of the frontiers, and for other purposes therein mentioned,





400,000  
18,753.41









8.
An act supplementary to the act making provision for the Debt of the United States,














1793,
Feb.
28.
An act making appropriations for the support of Government for the year 1793,

409,951.29
1,067,807.07
82,245.32

600,000  



3,000  





Mar.
2.
An act making an appropriation to defray the expense of a treaty with the Indians north west of the Ohio,




100,000  












An act providing for the payment of the first instalment due on a loan made of the Bank of the United States,





200,000  










An act making certain appropriations therein mentioned,

30,709.66
569.45














Amount of the appropriations and unexpended balances before recited,
32,176.73
649,908.06
1,386,916.42
165,095.21
113,000  
1,365,595.56
21,115.29
129.500.  
7,000  
37,704.48
209.26
35,939.74





Amount of the expenditures for the year 1793,

358,241.08
1,132,443.91
80,087.81
25,088.  
756,595.56
18,753.41
89,500  


46.42
2,675.56





Balances unexpended to be transferred to the statement for the year 1794,
32,176.73
291,666.98
254,472.51
85,007.40
87,912.  
600,000  
2,401.88
40,000.  
7,000.  
37,704.48
163.20
33,264.18










Towards the reduction of the


Domestic debt.

Foreign debt.









Dates, and Titles of the Acts of Appropriations,
For Interest payable on the Domestic Debt in the Year 1793.
For the Support of Light Houses, Beacons, Buoys, and public Piers.
For defraying the Contingent Charges of Government.
Out of the Surplus of the Revenue on 31st Dec, 1790, and the Proceeds of foreign Loans.
Out of the Interest Fund.
Due to the French.
Due to the Dutch.
Debt due to certain foreign Officers.
For defraying the Expenses of the Enumeration of the Inhabitants of the United States.
For satisfying miscellaneous Claims.
Total Amount.





Balances of former appropriations unexpended on the last day of December, 1792
31,532.12
25,643.86
302,50
415,885.75
60,555.95
290,736.17

213,612.021
2,822.98
13,468  
1,889,137.70


1790
July
1.
An act providing the means of intercourse between the United States and Foreign Nations,










40,000.  



and



1793,
Feb.
9.


1790
Aug.
4.
An act making provision for the Debt of the United States,
A. 2,250,167.33




1,047,145.15
203,669.30



3,500,981.78




12.
An act making provision for the reduction of the Public Debt,



334,901.89






334,901.89


1791,
Mar.
3.
An act for raising and adding another regiment to the Military Establishment of the United States, and for making farther provision for the protection of the frontiers,










156,595.56


1792,
May
2.
An act for raising a further sum of money for the protection of the frontiers, and for other purposes therein mentioned,










418,753,41




8.
An act supplementary to the act making provision for the Debt of the United States,




73,911.60





73,911.60


1793,
Feb.
28.
An act making appropriations for the support of Government for the year 1793,

20,000.  







7,839.10
2,190,842.78 B.



Mar.
2.
An act making an appropriation to defray the expense of a treaty with the Indians north west of the Ohio,










100,000.  





An act providing for the payment of the first installment due on a loan made of the Bank of the United States,










200,000.  





An act making certain appropriations therein mentioned,

22,955.66







2.319.  
56,533.77 C.





Amount of the appropriations and unexpended balances before recited,
2,281,699.45
68,599.52
302.50
751,787.64
134,467.55
1,377,881.32
203,669.30
213,621.02
2,822.98
23,626.10
8,961,678.49





Amount of the expenditures for the year 1793,
2,079,105.76
12,061.68
148.  
334,901.89
102,818.22
1,377,881.32
203,669.30
39,000.47
881.88
8,895.92
6,582,796.19





Balances unexpended to be transferred to the statement for the year 1794,
202,593.69
56,537.84
154.50
416,885.75
31,649.33


174,020.55
1,941.10
14,730.18
2,378,882.30





[Balance carried forward]
2,378,882.30


To which is added, the balance of the foreign funds transferred to the United States, including the appropriation for interest on the foreign debt for the years 1791, 1792 and 1793, per statement,
1,257,503.58


Total of unsatisfied appropriations at the close of the year 1793, agreeably to the statements made at the Treasury,
3,636,385.88


The expenditures in the year 1793 were made out of the following funds.






Out of the proceeds of foreign loans viz.




for the first instalment due on a loan of two millions of dollars obtained from the Bank of the United States
200,000  



for the reduction of the domestic debt.
334,901.89



for the reduction of the French debt,
1,337,881.32



for the reduction of the Dutch debt,
203,669.30



for the reduction of the debt due to foreign officers,
  39,000.47





2,115,452.98


Out of the proceeds of domestic revenues and loans,
4,364,524.99


Out of the   —   interest fund, applicable to the reduction of the domestic debt,
 102,818.22






Total of expenditures in the year 1793, as above stated,
6,582,796.19





The unsatisfied appropriations above stated are payable out of the following funds, viz.



The surplus of duties on the last day of December, 1790, applicable to the reduction of the domestic debt,
416,885.75


The interest fund not expended in the year 1793, ditto,
31,649.33


The proceeds of foreign loans, for the balance of the debt due to foreign officers,
174,620.55


The domestic revenues, since the year 1790, applicable to the reimbursement of the balance of foreign funds transferred to the U. States, and the payment of domestic appropriations,
3,013,230.25






Total of unsatisfied appropriations including the surpluses on certain appropriations, which will be accounted for in the next statement,
3,636,385.88



A.—The amount of interest payable on the domestic debt in the year 1793 agreeably to the divident accounts settled at the Treasury.



B.—The specific sums appropriated by this act, amount to
1,589,044.72
  

To which the following sums are added,






The Amount of monies received in the year 1793, on account of the loan of 800,000 dollars made of the Bank of the United States,
600.000  

The net amount of fines, penalties and forfeitures in the year 1792 and 1793,
  1,798.06








  601,798.06



2,190,842.78


C.—The amount appropriated by this act, is
59,107.41


From which is deducted the sum allowed to compensate the Corporation of Trustees of the public grammar school and academy of Wilmington in the State of Delaware, it being included in the statement of appropriations for the year 1792,
    2,553.64



56,553.77


